DETAILED ACTION
This is in response to the Request for Continued Examination filed 5/31/2022 wherein claims 4-8, and 16-21 are canceled, claims 12-13 are withdrawn, and claims 1-3, 9-11, and 14-15 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRCRAFT ENGINE INCLUDING A CORE GAS PATH DIVIDING INTO A PLURALTIY OF TURBINE INTAKE PATHS AND METHOD OF OPERATION THEREOF.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “core compressor” and the “high-pressure compressor” (Claim 1, lines 4-6) must be shown or the feature(s) canceled from the claim(s). It is noted that Figures 2A-2D show only a single compressor. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a common high-pressure compressor of the core compressor” in line 6. It is unclear if the claim requires multiple compressors or if the claim requires a single compressor.
Claims 2-3, 9-11 and 14-15 are rejected for the same reason above based on their dependency to claim 1.
The term “low” in claim 2 is a relative terms which render the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the parameters of “pressure” and “aerodynamic loss” in the claim have been rendered indefinite by the use of the term “low”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barchenko (US 4,149,374) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987).
Regarding Independent Claim 1, Barchenko teaches (Figures 1-5) a gas turbine engine (see Figure 1) comprising:
an intake (at 11);
a core gas path (a flow through 18, 37 and 38, and 35 and 36; see Figures 1 and 3) extending from the intake (at 11) and dividing into (when doors 40 and 41 are opened; see Figures 1 and 3) a plurality of turbine intake paths (the inlets of 35 and 36);
a core compressor (at 18) in fluid communication (see Figure 1) with the core gas path (a flow through 18, 37 and 38, and 35 and 36; see Figures 1 and 3), an outlet of the core compressor (at 18) in fluid communication (when doors 40 and 41 are opened; see Figures 1 and 3) with inlets of the plurality of turbine intake paths (the inlets of 35 and 36), the plurality of turbine intake paths (the inlets of 35 and 36) fed from a common high-pressure compressor (see Figure 1) of the high pressure compressor (18);
a plurality of combustor units (37 and 38) each in fluid communication (37 is in fluid communication with the inlet of 35, while 38 is in fluid communication with the inlet of 36; see Figures 1 and 3) with a respective one of the turbine intake paths (the inlets of 35 and 36);
a plurality of turbine units (35 and 36) each in fluid communication with (37 is in fluid communication with 35, while 38 is in fluid communication with 36; see Figures 1 and 3) with a respective one of the plurality of combustor units (37 and 38) via a corresponding turbine intake path (the intakes of 35 and 36); and
a gearing including a differential (between 45-47; see Figure 1) having:
inputs (at 33, 34) drivingly engaged (see Figures 1 and 3) by the plurality of turbine units (35 and 36),
an output (see Figures 1 and 3) drivingly engaged to (via 45; see Figures 1 and 3) the core compressor (at 18) via a compressor shaft (20).
Barchenko does not teach that the gearing includes a first output drivingly engaged to a load via a power output shaft and the differential accommodating variations in a rotation speed ratio between the compressor shaft and the power shaft.
Rice teaches (Figures 1-9B) a gas turbine engine (900) a gearing (301) having inputs (303A, 303B) each drivingly engaged by a respective one of the turbine units (within 115A, 115B), a first output (output from 301 to an alternative load; see Figure 9A, Paragraph 0037, and Paragraph 0054) drivingly engaged to a load (see Paragraphs 0037, 0054) via a power output shaft (305), and a second output (output from 301 to 209; see Figure 9A) drivingly engaged to a compressor (209) via a compressor shaft (303C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barchenko to have the gearing include the first output drivingly engaged to a load via a power output shaft, and a second output drivingly engaged to the compressor via a compressor shaft, as taught by Rice, in order to supply power from the first and second engine cores to a plurality of propulsion means (Paragraph 0037 and 0054 of Rice). Barchenko in view of Rice does not teach a differential accommodating variations in a rotation speed ratio between the compressor shaft and the power shaft. 
Adamson teaches (Figures 1-5) a gas turbine engine (10) including a differential (34) accommodating variations in a rotation speed ratio (due to the different diameters of the gears resulting in a desired gear ratio and speed relationship between the core compressor rotor and fan assembly; see abstract and  Column 4, lines 2-6) between the compressor shaft (40; see Figures 1-2) and the power shaft (38; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barchenko in view of Rice to have the differential accommodate variations in a rotation speed ratio between the compressor shaft and the power shaft, as taught by Adamson, in order to maintain an adjustable speed relationship between the fan and compressor with respect to the turbine depending upon the torque requirements thereof (see abstract of Adamson).
Regarding Claim 2, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko further teaches (Figures 1-5) a valve (40 or 41) operable to close a turbine intake path (the inlet of 35 or the inlet of 36) of the plurality of turbine intake paths (the inlets of 35, 36), the valve (40 or 41) and the turbine intake path of the plurality of intake paths (inlets 35, 36) being configured to allow continued rotation (when valves 40 and 41 are opened; see Figures 1 and 3) of the corresponding turbine unit (35 or 36) to evacuate air or gas (through opened doors 43 or 44; see Figures 1 and 3) from the corresponding turbine intake path (the inlets of 35 or 36) and thereafter (when valves 40, 41 are closed) operate in a low pressure, low aerodynamic loss environment (see Column 4, lines 20-44 and Figures 1-3).
Regarding Claim 3, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko further teaches (Figures 1-5) wherein the plurality of combustor units (37, 38) are all independently operable (via means 131, 132; see abstract), the plurality of combustor units (37, 38) having a powered configuration (when the flanking engine is engaged and the doors are opened; see abstract and Figures 1 and 3) and an unpowered configuration (when the flanking engine is disengaged and the doors are closed; see abstract and Figures 1 and 3), a combustor unit of the plurality of combustor units (37, 38; see Figures 1 and 3) operable in the powered configuration (when a flanking engine is engaged and the doors are opened; see abstract and Figures 1 and 3) while a remainder of the plurality of combustor units (37, 38) are in the unpowered configuration (when a flanking engine is disengaged and the doors are closed; see abstract and Figures 1 and 3).
Regarding Claim 10, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko further teaches (Figures 1-5) wherein the gearing (between 45-47) includes a plurality of planetary gears (between 46, 47 and 45; see Figures 1 and 3) each drivingly engaged by a respective one of the plurality of turbine units (at 33, 34), the plurality of planetary gears collectively driving at least one other gear (at 45; see Figures 1 and 3).
It is noted that Adamson also teaches the use of planetary gears (72) driven by a turbine unit (via shaft 36), the plurality of planetary gears (72) collectively driving at least one other gear (74).
Regarding Claim 11, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko further teaches (Figures 1-5) the plurality of turbine units (35, 36) are circumferentially spaced apart from one another (see Figures 1-5) relative to an axis (the axis defined along shafts 20, 29; see Figures 1-5) of a power shaft (the shaft of 29; see Figures 1-5), the corresponding turbine units (35, 36) are radially offset from (see Figures 1-5) a central axis (the axis defined along shafts 20, 29; see Figures 1-5) of the gas turbine engine (see Figures 1 and 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barchenko (US 4,149,374) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987) as applied to claim 1 above, and further in view of Peterson (US 2,838,913).
Regarding Claim 9, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko further teaches (Figures 1-5) wherein the gearing (between 45-47; see Figure 1) includes a plurality of planetary gears (between 46, 47 and 45; see Figures 1 and 3) each drivingly engaged to (via 33, 34) a respective one of the plurality of turbine units (35, 36). Barchenko in view of Rice and Adamson does not teach, as discussed so far, the differential including a sun gear, second planetary gears meshed with the sun gear and rotatably supported by a carrier, and a ring gear meshed with the second planetary gears, the first planetary gears collectively driving the rotation of the carrier, the second planetary gears differentially driving the power shaft and the compressor shaft via the sun gear and the ring gear.
Peterson teaches (Figures 1-5) a gearing (see Figure 1) including a plurality of first planetary gears (29) each driven (via shaft 16) by a corresponding turbine unit  (13), a differential (at C) including a sun gear (at 22), second planetary gears (23) meshed with (see Column 2, lines 14-15) the sun gear (22) and rotatably supported (see Figure 1 and Column 2, lines 13-21) by a carrier (24), and a ring gear (at 28) meshed with (see Column 2, lines 18-20) the second planetary gears (23), the first planetary gears (29) collectively driving the rotation of the carrier (24; see Column 2, lines 13-29), the second planetary gears (23) differentially driving a first shaft (17) and a second shaft (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barchenko in view of Rice and Adamson to have the differential include a sun gear, second planetary gears meshed with the sun gear and rotatably supported by a carrier, and a ring gear meshed with the second planetary gears, the first planetary gears collectively driving the rotation of the carrier, the second planetary gears differentially driving the power shaft and the compressor shaft via the sun gear and the ring gear, as taught by Peterson, in order to allow the input shafts to drive the output shafts at a reduced speed (see Column 2, lines 13-36 of Peterson).  
It is further noted that a simple substitution of one known element (in this case, the gearing as taught by Adamson) for another (in this case, the gearing as taught by Peterson) to obtain predictable results (in this case, to drive the output shafts of the engine at a desired speeds) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barchenko (US 4,149,374) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987) as applied to claim 1 above, and further in view of Neitzel (US 4,791,783).
Regarding Claim 14, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko in view of Rice and Adamson does not teach, as discussed so far, wherein the aircraft engine is a turboshaft engine, further comprising helicopter blades mounted to one of said at least one power output shafts.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract), which further comprises helicopter blades (Column 2, lines 1-10 and Column 3, lines 51-60) mounted to a power shaft (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barchenko to have the aircraft engine be capable of a turboshaft engine mode, having helicopter blades mounted to one of said at least one power output shafts, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 of Neitzel).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barchenko (US 4,149,374) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987) as applied to claim 1, and further in view of Whittle (US 2,601,194).
Regarding Claim 15, Barchenko in view of Rice and Adamson teaches the invention as claimed and as discussed above. Barchenko in view of Rice and Adamson does not teach that the gas turbine engine is a turboprop engine, further comprising a propeller mounted to the power shaft.
Whittle teaches (Figures 1-5) wherein the gas turbine engine is a turboprop engine, further comprising a propeller mounted to a power shafts (“The present invention is also adaptable to be designed for propulsion partly by airscrew or ducted airscrew or propeller”; see Column 1, lines 27-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barchenko in view of Rice and Adamson to have the gas turbine engine be a turboprop engine, further comprising a propeller mounted to the power shaft, as taught by Whittle, so that the failure of one power unit does not put the power plant out of action and to suppress externally transmitted gyroscopic forces (Column 1, lines 27-37 of Whittle). It is further noted that a simple substitution of one known element (in this case, the ducted propeller or fan as taught by Barchenko and the Figures 1 and 3-4 embodiments of Whittle) for another (in this case, an unducted propeller or fan as discussed in Column 1, lines 27-30 of Whille) to obtain predictable results (in this case, to provide propulsive thrust) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9-11, and 14-15 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741